292 F.2d 501
Dorothy Mae Flood LOWE et al., Appellants,v.UNITED STATES of America, Appellee.
No. 18721.
United States Court of Appeals Fifth Circuit.
August 29, 1961.

Appeal from United States District Court for the Northern District of Mississippi; Claude F. Clayton, Judge.
Henry K. Van Every, Columbus, Miss., for appellants.
Morton Hollander, Mark R. Joelson, Ronald A. Jacks, Attys., Dept. of Justice, Washington, D. C., for appellee.
Before RIVES, CAMERON and WISDOM, Circuit Judges.
PER CURIAM.


1
This action by the next of kin of James Flood seeks recovery for his death against the United States of America. The court below granted appellee's motion for summary judgment and entered judgment dismissing the action with prejudice. We think that the court correctly granted the motion for summary judgment, and that its opinion1 correctly sets forth the facts and the law applicable thereto and decides correctly the questions raised. And cf. Posegate v. United States, 9 Cir., 1961, 288 F.2d 11.


2
On the basis of the lower court's opinion, the judgment appealed from is


3
Affirmed.



Notes:


1
 Lowe et al. v. United States, D.C.Miss.1960, 185 F.Supp. 189